Exhibit 10.3

[airxpan.jpg]

 

 

April 10, 2018

 

 

Scott K. Murcray, CPA

Via Email:

 

 

Re:     Amendment to Offer Letter Agreement – Interim CEO

 

Dear Scott:

 

As you know, you are currently employed as Chief Financial Officer and Chief
Operating Officer (“CFO/COO”) at AirXpanders, Inc. (the “Company”) pursuant to
your Amended and Restated Offer Letter, dated October 25, 2017 (the “Offer
Letter Agreement”). This letter is intended to modify your Offer Letter
Agreement to reflect your new interim position with the Company.

 

Effective April 6, 2018, you will assume the position of Interim Chief Executive
Officer (“Interim CEO”), reporting to the Company’s Board of Directors. Your
position as Interim CEO is temporary in nature and it is anticipated that you
will serve in this position beginning on April 6, 2018 and continuing until a
new Chief Executive Officer (the “New CEO”) begins employment with the Company
(the “Interim Period”). As Interim CEO, during the Interim Period you will
perform the duties typical for the Chief Executive Officer position, as assigned
by the Board of Directors. Following the conclusion of the Interim Period, you
will revert to your current duties and position of CFO/COO and assist with the
transition of duties to the New CEO.

 

During the Interim Period, you will receive a salary paid at the annual rate of
$397,000 (which is equivalent to $33,083.33 per month, an increase in your
current base salary of $8,333.33 per month), less payroll deductions and
withholdings, which will be paid semi-monthly in accordance with the Company’s
normal payroll procedures. After the conclusion of the Interim Period, your
salary rate will revert to your current rate of $297,000 per year, less payroll
deductions and withholdings.

 

You will be eligible for a bonus in connection with your Interim Period service
if the New CEO is hired in fewer than three months, as set forth in this
paragraph. Specifically, in the event that the New CEO’s employment start date
occurs before July 6, 2018, and conditioned upon your continued employment
through such date, you will receive a cash bonus in an amount calculated as
follows: $25,000 minus the salary increase that you received during the Interim
Period (i.e., the rate of $8,333.33 for the number of days in such Interim
Period), subject to payroll deductions and withholdings (the “Bonus”). If
earned, the Bonus will be paid to you in a lump sum no later than fifteen (15)
days following the New CEO’s employment start date with the Company.

 

Except as expressly provided herein, all other terms in the Offer Letter
Agreement remain in full force and effect. The Employee Confidential Information
and Invention Assignment Agreement between you and the Company, signed by you on
May 4, 2016 (the “Confidential Information Agreement”) will also continue to
remain in full force and effect. The Offer Letter Agreement, as amended by this
letter agreement, together with your Confidential Information Agreement, forms
the complete and exclusive statement of your employment agreement with the
Company, and supersedes any other agreements or promises made to you by anyone,
whether oral or written relating to the subject matter hereof. This letter may
not be modified or amended except by a written agreement signed by you and a
duly authorized officer of the Company. This letter will be governed by the laws
of the State of California without regard to its conflict of laws provision.

 

If this letter amendment is acceptable to you, please sign below and return the
original to me within three (3) days.

 

We appreciate your hard work and continued efforts as AirXpanders transitions to
a new CEO.

 

Sincerely,

 

AirXpanders, Inc.

 

 

/s/ Barry
Cheskin                                                                      

By:     Barry Cheskin

   On behalf of the Board of Directors

 

 

 

Reviewed, Understood, and Accepted:

 

 

/s/ Scott Murcray                                                       
4/10/2018                                             

Scott K. Murcray, CPA                                               Date

 